**** CASE NUMBER: 502019CA002873XXXXMB Division: AA ****
Case 9:19-cv-80332-KAM Document 1-4 Entered on FLSD Docket 03/10/2019 Page 1 of 50

Filing # 85755208 E-Filed 03/01/2019 03:57:26 PM

IN THE CIRCUIT COURT OF THE FIFTEENTH JUDICIAL CIRCUIT, IN AND FOR PALM
BEACH COUNTY, FLORIDA

CASE NO.:
DIVISION:

LAN LI; YING TAN; TAO XIONG; JUNQIANG FENG;
RAN CHEN; XIANG SHU; HAO LOU; XIANG CHUNHUA;
KUANG YAOPING; BEI ZHU; QIONG DENG;
QIONGFANG ZHU; ZHILING GAN; CUILIAN LI;

YULONG TANG; LILI ZHANG; SHUANGYUN WANG;
WENHAO ZHANG; SHA SHI; YAJUN KANG;
DONGSHENG ZHU; RUJING WEI; CHAOHUI LI; JUEWEI
ZHOU; MIN LI; CHUNNING YE; HONGRU PAN;
YUANBO WANG; SHU JIANG; YING FEI; LI
DONGSHENG; XIAONAN WANG; CHENGYU GU; YAN
CHEN; TANG CHEOK FAI; MOHAMMAD ZARGAR;
SHAHRIAR EBRAHIMIAN; REZA SIAMAK NIA; SARA
SALEHIN; SANAZ SALEHIN; ALI ADAMPEYRA;
MOHAMMADREZA SEDAGHAT; and HALIL ERSEVEN

Plaintiffs,
V.

PNC BANK, N.A. and RUBEN RAMIREZ,an
individual.

Defendants.
/

 

COMPLAINT

Plaintiffs, LANLI, YING TAN, TAO XIONG, JUNQIANG FENG, RAN CHEN, XIANG
SHU, HAO LOU, XIANG CHUNHUA, KUANG YAOPING, BEI ZHU, QIONG DENG,
QIONGFANG, ZHU, ZHILING GAN, CUILIAN LI, YULONG TANG, LILI ZHANG,
SHUANGYUN WANG, WENHAO ZHANG, SHA SHI, YAJUN KANG, DONGSHENG ZHU,
RUJING WEI, CHAOHUI LI, JUEWEI ZHOU, MIN LI, CHUNNING YE, HONGRU PAN, ,
YUANBO WANG, SHU JIANG, YING FEI, LI DONGSHENG, XIAONAN WANG,
CHENGYU GU; YAN CHEN and TANG CHEOK FAT; (collectively, the “Chinese Victims”),
along with MOHAMMAD ZARGAR, SHAHRIAR EBRAHIMIAN, REZA SIAMAK NIA,

SARA SALEHIN, SANAZ SALEHIN, ALI ADAMPEYRA and MOHAMMADREZA

1

FILED: PALM BEACH COUNTY, FL, SHARON R. BOCK, CLERK, 03/01/2019 03:57:26 PM
Case 9:19-cv-80332-KAM Document 1-4 Entered on FLSD Docket 03/10/2019 Page 2 of 50

SEDAGHAT (collectively, the “Iranian Victims”) and HALIL ERSEVEN (the “Turkish Victim”)
(collectively, the Chinese Victims, the Iranian Victims and the Turkish Victim will be collectively
referred to as “Plaintiffs”), sue Defendants, PNC BANK, N.A., a National Association (“PNC’’)
and RUBEN RAMIREZ, individually (“RAMIREZ”) and say:

INTRODUCTION AND HOW THE FRAUD WAS IMPLEMENTED

Introduction

1. PNC’s General Counsel Gregory B. Jordan calls PNC a company “Focused on
doing the right thing and acting with integrity and ethics.” If that were true, this,case would be
wholly unnecessary.

2. Plaintiffs are EB-5 Investors who were some of theyunwitting victims of a $50
million fraud, theft and conspiracy, aided and abetted by PNC,, Plamntiffs are all foreign nationals
desirous of leaving their home countries, whether itt be,China, Iran or Turkey, to provide
themselves and their families with the opportunity for a better life in the United States by a
program, known as the EB-5 Immigrantdnvestor Program (the “EB-5 program’), designed to
promote both foreign investment and the creation of jobs for United States citizens. Plaintiffs,
thanks to the assistance of and creation of a fake escrow account by PNC, were induced to make
investments in the “Palm House Hotel,” that was offered as a project in the EB-5 program. The
specifics of the EB+5 program are described more fully in Paragraphs 60 through 82 below.

3. Instead, Plaintiffs’ pursuit of the “American Dream” was shattered by those who
promised\them.the world but lied and took everything from them. RAMIREZ and PNC directly
enabled‘that fraud by suggesting a “workaround” that allowed Plaintiffs’ investments monies to
be stolen.

4, To be clear, the willful acts of RAMIREZ and PNC enabled Plaintiffs to be
defrauded by Joseph Walsh (“Walsh”), Joseph Walsh, Jr.(“Walsh Jr.”), J. Marcus Payne

(“Payne”), South Atlantic Regional Center, LLC (“SARC”), USREDA, LLC (““USREDA”), JJW
Case 9:19-cv-80332-KAM Document 1-4 Entered on FLSD Docket 03/10/2019 Page 3 of 50

Consultancy, Ltd., Robert Matthews, Maria a/k/a Mia Matthews, Gerry Matthews, Palm House,
LLC, 160 Royal Palm, LLC, Palm House PB, LLC, Mirabia, LLC, Bonaventure 22, LLC, Alibi,
LLC, Alibi Ltd., Nicolas Laudano, New Haven Contracting South, Inc., Botticelli Advisors, LLC,
NJL Development Group LLC, Ali Herischi, (“Herischi’) Herischi & Associates, LLC and KK-
PB Financial, LLC (collectively, the “Bad Actors”), along with Leslie Robert Evans, and Leslie
Robert Evans & Associates, P.A. (the “Evans Bad Actors) and Palm House Hotel, LLLP.

5. Various of the Bad Actors, aided and abetted by RAMIREZ and PNC, conspired to
fraudulently induce Plaintiffs to each invest $500,000, plus a $40,000 - $60,000 “administrative
fee,” into a purportedly first class, five-star Palm Beach, Florida, real estate project, known as the
“Palm House Hotel” (the “Project’”). Anything but first classcor five-star, the Project remains
incomplete, abandoned and deteriorating, and it has become)clear that the Project was nothing
more than a facade behind which Plaintiffs’ funds‘were stolen and distributed among the Bad
Actors and the Evans Bad Actors. Indeed, 160°*Royal Palm, LLC is in bankruptcy and the Project
is scheduled to be sold on March 8, 2019 See, Iw/Re: 160 Royal Palm, LLC, Case No. 18-19441-
EPK, United States Bankruptcy Court Southern District of Florida, West Palm Beach Division.

6. Plaintiffs’ funds, EB-5 investment monies, were supposed to be held in an escrow
account unless and until.the United States government made its initial evaluation of the Project’s
prospects and signaled its-approval by granting the I-526 immigration petitions (the “I-526’s”)
filed by each’Plaintiff. These representations regarding the existence of an escrow account (which
were made repeatedly both orally and in writing) were critical to the fraud. Those lies misled
Plaintiffs,into believing their money would be absolutely secure and untouched until the I-526’s
were approved and were material in helping convince Plaintiffs to invest in the Project. Plaintiffs
specifically relied on the creation and existence of a legitimate and secure escrow account before

investing and would not have invested if they had known that there was no escrow account. There
Case 9:19-cv-80332-KAM Document 1-4 Entered on FLSD Docket 03/10/2019 Page 4 of 50

was, however a fake escrow account, created at the suggestion of RAMIREZ and PNC, that
afforded no protection for their investments, but created the appearance of the promised protection.

7. At RAMIREZ and PNC’s suggestion and with RAMIREZ and PNC’s help,
only a fake escrow account was created, (the “Fake Escrow Account’) not a real one that would
protect Plaintiffs’ interests. As described below, RAMIREZ and PNC played an essential role in
allowing Plaintiffs to be defrauded by allowing the creation of a false appearance that a legitimate
EB-S5 escrow account had been created when it had not been. PNC and RAMIREZ then stood by
through at least May 2017 and did nothing while the Fake Escrow Account was looted, and the
Bad Actors took all of Plaintiffs’ money. Indeed, RAMIREZ and PNC suggested, created and
implemented the very circumstances that enabled the circumvention of all escrow requirements
and gave unfettered access to Plaintiffs’ money without regard for whether the Plaintiffs’
investments were stolen. Not a single Plaintiff had.an I-526 approved by the United States
government yet every penny of Plaintiffs’ money was taken from the Fake Escrow Account set-
up by RAMIREZ and PNC. To make matters worse, both PNC and RAMIREZ benefitted form
the creation of the Fake Escrow Account.

8. Had Plaintiffs” I-526’s ever been approved, the only legally permitted use of the
funds would have been.to create at least 10 full-time jobs (per investor) for qualifying U.S.
workers, in this case by:

(a) finishing the renovation and development of an existing luxury hotel structure in
Palm Beach (i.e., the Project);

(b) serving Palm Beach County by seeking to create jobs and increase U.S. exports by
developing an upscale resort hotel; and

(c) creating at least 790 direct and indirect jobs to support the EB-5 guidelines and the
number of investors Plaintiffs were misleadingly told were being sought (while in
reality some 91 EB-5 Investors were duped into investing).

9. On information and belief, the Bad Actors, by and through Walsh, SARC and
USREDA originally turned to SunTrust Bank and opened a legitimate escrow account to deposit

other EB-5 Investors’ (i.e., not the Plaintiffs here) fraudulently obtained investment monies from
4
Case 9:19-cv-80332-KAM Document 1-4 Entered on FLSD Docket 03/10/2019 Page 5 of 50

other EB-5 projects. The SunTrust escrow account was used prior to the time the Chinese Victims,
Iranian Victims and Turkish Victim were fraudulently induced to invest in the Project. However,
SunTrust’s EB-5 escrow compliance requirements were too “cumbersome” for the Bad Actors
(i.e., the Bad Actors could not convert and steal the defrauded investors’ money easily enough),
so Walsh, SARC and USREDA decided to move the EB-5 investment monies to another bank that
would make it easier for them to get their hands on it. That’s when the Bad Actors first turned to
RAMIREZ and PNC.

10. ‘In order to help facilitate the fraud, Walsh was insistent upon finding another bank
that would essentially cut through the “obstacles and red tape” that existed at SunTrust.
Eliminating the “obstacles and red tape” would give Walsh, SARC, USREDA, the BAD ACTORS
and Evans Bad Actors access to the investors’ fraudulently obtained investment monies (including,
eventually, Plaintiffs’ EB-5 investment monies) without having to comply with SunTrust’s
stringent escrow requirements as well as the requirements of the EB-5 program.

11. Anthony “Tony” Reitz worked with Walsh from approximately January 2011
through February 2015. Reitz was employed as the Chief Financial Officer of SARC and
USREDA, and while he worked for those companies, he took orders directly from and reported to
Walsh.

12. ‘Finding the,right bank and breaking free of the shackles of the escrow requirements
at SunTrust/(as)well as the fraudulent misrepresentations that they would keep Plaintiffs’ money
in escrowuntibtheir I-526’s were approved) were critical aspects of the fraud.

13. Reitz had a prior long-standing banking relationship with PNC, especially with his
friend, RAMIREZ, a business banker and Vice-President at one of PNC’s Boynton Beach

locations.
Case 9:19-cv-80332-KAM Document 1-4 Entered on FLSD Docket 03/10/2019 Page 6 of 50

14. ‘In order to satisfy Walsh’s repeated demands to find a new bank, Reitz offered to
introduce Walsh, SARC and USREDA to RAMIREZ and PNC.

15. PNC and RAMIREZ agreed to meet with Reitz, as the representative of Walsh,
SARC and USREDA, and the initial meeting took place at Walsh’s offices in Delray Beach, FL.
The initial meeting was also attended by RAMIREZ and a person whose name, on information
and belief, is Daniel Osaba (“Osaba”’), a member of PNC’s Treasury Department.

16. When Reitz met with RAMIREZ and Osaba on behalf of Walsh, SARC and
USREDA, he explained the nature of Walsh/SARC and USREDA’s EB-5 business in great detail.
Reitz also explained to Osaba and RAMIREZ that Walsh/SARC wanted to open an escrow account
and specifically disclosed the following, among other things, to RAMIREZ and PNC:

(a) Walsh, SARC and USREDA were working on)EB-5 projects and were bringing in
investors from China (at that time no Iranian or,Turkish investors had been signed

up yet);
(b) there would be investors from other countries in the future;

(c) each Chinese EB-5 investor was investing $500,000 plus an administrative fee of
between $40,000 and $60,000;

(d) there would be tens of millions of dollars running through any new accounts opened
by RAMIREZ at PNC;

(e) the EB-5 investment monies were subject to escrow agreements;

(f) the relationship between Walsh, SARC and USREDA, because Walsh was in
charge of the EB-5 projects and was making the decisions with respect to the EB-5
Investors’ money;

(g) Walsh and SARC already had an existing escrow account at SunTrust Bank;

(h) Walsh was frustrated by what he felt were “obstacles and red tape” he was facing
at SunTrust; and

(1) Walsh, SARC and USREDA wanted a PNC escrow account that removed and/or
eliminated the “obstacles and red tape” they were facing at Sun Trust.

17. Reitz also discussed with RAMIREZ and Osaba PNC’s requirements and

procedures applicable to opening and maintaining an escrow account.
Case 9:19-cv-80332-KAM Document 1-4 Entered on FLSD Docket 03/10/2019 Page 7 of 50

18. After his initial meeting with RAMIREZ and Osaba, Reitz was told that PNC and
SARC would have to sign an escrow administration agreement before PNC would open an escrow
account for SARC. Reitz was also told PNC would do the same thing as SunTrust if there was an
escrow administration agreement and an escrow account was opened at PNC- that is, strictly
adhere to the terms of the administration agreement.

19. Walsh was extremely disappointed and unhappy at this news because such
requirements would limit his ability to gain unrestricted access to the EB-5 Investors’ investment
monies.

20. Reitz then specifically told RAMIREZ and PNC that signing an escrow
administration agreement was not what Walsh was looking for.

21. RAMIREZ and PNC then made the suggestion of a “workaround,” opening a
business checking account offering all of PNC’s escrow services modules (the “Escrow Service
Modules”), as if the business checking account was a real escrow account, but it would not be
an actual and real escrow account.

22. According to RAMIREZ, PNC would treat the account as a business checking
account but Walsh and SARC could use the Escrow Service Modules as if the business checking
account was an actual and real escrow account, thus making it appear to EB-5 Investors as though
their money was being held in a bona fide escrow account. In reality RAMIREZ and PNC created
the Fake Eserow Account and they, along with Walsh, SARC and USREDA, knew it was a fake
and bogus.account. One of RAMIREZ?’ jobs was to open up new business, so he stood to and did
personally benefit from all of the business he and PNC did with Walsh, SARC and USREDA, at
the expense of the EB-5 Investors. RAMIREZ told Reitz that “if you need functionality of an
escrow account, we can provide the escrow service modules with this type of business checking

account.”
Case 9:19-cv-80332-KAM Document 1-4 Entered on FLSD Docket 03/10/2019 Page 8 of 50

23. On information and belief RAMIREZ and PNC’s “workaround” (the
“Workaround”) violated its own Treasury Department rules and other internal rules, regulations
and policies.

24. RAMIREZ and PNC (because they both wanted the new business and the tens of
millions of dollars of deposits — and substantial fees and interest— that came with it), offered the
perfect Workaround solution. RAMIREZ and PNC suggested, engineered and implemented the
Workaround as a way for Walsh/SARC and USREDA to circumvent PNC’s owndnternal escrow
account policies and quickly unlock the vault to Plaintiffs’ investment monies, which the Bad
Actors took for themselves, leaving Plaintiffs with virtually nothing.

25. In the first step of the Workaround, RAMIREZ and PNC engineered the opening
of an Analysis Business Checking Account in the name of South Atlantic Regional Center LLC —
Royal Palm Town Center IV, LLLP (ending in HM). This Fake Escrow Account remained in the
name of South Atlantic Regional Center LLC Royal Palm Town Center IV, LLLP from January
18, 2011 through January 31, 2011.

26. In the second stepvof the Workaround, in order to create the illusion that the
Analysis Business Checking Account was really an escrow account, PNC changed the name of the
Fake Escrow Account from South Atlantic Regional Center LLC — Royal Palm Town Center IV,
LLLP to South Atlantic Regional Center LLC — Royal Palm Town Center Escrow Account. By
so doing, RAMIREZ and PNC knowingly made the Fake Escrow Account look like a legitimate
escrow account with specific knowledge that while it was not one, it would appear like one and be
used like@one. This occurred on January 31, 2011, before any of the Plaintiffs were defrauded into
wiring money into the Fake Escrow Account. Throughout the existence of the Fake Escrow
Account, PNC received fees for the services it provided to Walsh, SARC and USREDA (and

indirectly to the Bad Actors and the Evans Bad Actors) in connection with the Fake Escrow
Case 9:19-cv-80332-KAM Document 1-4 Entered on FLSD Docket 03/10/2019 Page 9 of 50

Account. In addition, PNC was able to invest the tens of millions of dollars that ran through the
Fake Escrow Account, for its own benefit, while the money was held in the Fake Escrow Account.

27. Likewise, RAMIREZ earned substantial income from PNC, which income
increased and was enhanced as a result of the creation of the Fake Escrow Account and the tens of
millions of dollars that ran through it. In addition, RAMIREZ’ reputation within PNC grew as a
result of opening of the Fake Escrow Account, which was a feather in his cap.

28. The third step of the Workaround to circumvent the “obstacles and red tape”
associated with legitimate escrow accounts was to offer Walsh, SARC and USREDA the ability
to add PNC’s Escrow Services Modules to the Fake Escrow Account. RAMIREZ and PNC then
actually added the Escrow Services Modules to the Fake Escrow Account to complete the false
impression that the Fake Escrow Account was real. On information and believe this also overtly
violated PNC’s internal policies and procedures. TheEscrow,Services Modules were not supposed
to be added to Analysis Business Checking Accounts.. Even the training module for the Escrow
Services Modules, on its face, makes clear that the Escrow Service Modules are meant for
legitimate escrow accounts.

29. The critical importance of this decision by RAMIREZ and PNC was that by
connecting the Escrow Services Modules to the Fake Escrow Account, it gave the Fake Escrow
Account the same“outside appearance, manageability and functionality of one of PNC’s legitimate
escrow accotints. However, it allowed Walsh, SARC and USREDA (and by extension the Bad
Actors and Evans Bad Actors) to exercise illegal dominion and control over where the EB-5
Investors” money went. It also unlocked the Fake Escrow Account (without approval of even a
single I-526) such that Walsh, SARC, USREDA, the Bad Actors and the Evans Bad Actors took
the money without having to comply with any escrow agreements or any “obstacles or red tape”
previously imposed by SunTrust on the Bad Actors and usually (absent the Workaround) imposed

by PNC on legitimate escrow accounts.
Case 9:19-cv-80332-KAM Document 1-4 Entered on FLSD Docket 03/10/2019 Page 10 of 50

30. The impact of the totality of the Workaround was to create an account that was
called “escrow,” looked like a legitimate “escrow” account, had the ability to function like a real
“escrow” account but was fake in every material aspect and imposed no escrow restrictions, all to
the direct financial detriment of the EB-5 Investors. RAMIREZ and PNC helped cause the loss of
tens of millions of dollars. In addition, because the money was stolen and no jobs were created,
Plaintiff’s lost the ability to obtain permanent green cards and come to the United States for a
better life for themselves and their families.

31. | PNC is well-versed in the EB-5 program and has specific institutional knowledge
of how it works. For example, in approximately June 2017, PNC’s website included an article
entitled “PNC Assists Ironstate Development in Rebuilding the Waterfront” a copy of which is
attached as Exhibit “A” (the “EB-5 Article”). In the EB-5 Article, PNC brags about and markets
its involvement, through PNC Capital Markets, LLC, as the “sole lead arranger of the [$100
million] credit facility” for the Navy Pier Court EB-5 Project in Staten Island, NY. The EB-5
Article also admits that the $161 million project mcluded a “$25 million EB-5 Preferred Equity
Investment” with PNC serving as““Administrative Agent.” PNC provided the credit facility in
2013. So PNC clearly knows what the EB-5 program is, how it works and the fiduciary obligations
that surround it.

32. | PNCwas involved in the Navy Pier Court EB-5 Project until well after the fraud in
this case began»Specifically, PNC’s Navy Pier Court credit facility was in place through February

2019 when itewas refinanced. See https://rew-online.com/staten-island-urby-refinanced-with-

 

133M-fannie-mae-loan
33. | PNC also markets itself to the EB-5 investments marketplace, as evidenced by the
posting dated April 18, 2016 on the website called “EB-5 Investments-The EB-5 Investment

Marketplace.” See https://ebSprojects.com/profile/firm/201-pnc-bank. This post is still active and

 

available. Thus, PNC cannot feign ignorance as to the impact and importance of the Workaround

10
Case 9:19-cv-80332-KAM Document 1-4 Entered on FLSD Docket 03/10/2019 Page 11 of 50

or how critical it is to an EB-5 Investor to know that her/his money will be held safely in an escrow
account pending I-526 approval.

34. Once the Workaround was fully implemented, there were no further impediments
to convincing the Chinese Victims, the Iranian Victims and the Turkish Victim that their EB-5
investment monies and administrative fees were being wired into a legitimate escrow account and
would be kept safe and untouched pending the approval of their I-526’s. The creation of the Fake
Escrow Account became the conduit that fed the Bad Actors’ fraud machine and.was a proximate
cause of Plaintiffs’ losses.

35. In reliance upon the existence of the Fake Escrow Account, the Chinese Victims,
the Iranian Victims and the Turkish Victim each wired their respective $500,000 EB-5 investments
and $40,000 - $60,000 administrative fees into what they believed was a legitimate, completely
safe escrow account.

36. The Workaround, and the resulting Fake Escrow Account, was utilized by Walsh,
SARC, USREDA and the Bad Actors toscollect all of the funds that they later misappropriated
from the Chinese Victims, the Iranian Victims and the Turkish Victim.

37. In addition to the Workaround, PNC provided additional substantial assistance to
Walsh, SARC, USREDA and the rest of the fraudsters, further empowering them to take Plaintiffs’
EB-S5 investment monies by creating yet another enabling account, this time a Business Enterprise
Checking Account called Palm House Hotel LLLP Checking Operating Account (ending in Hl)
(the “ClearingAccount”).

38. As described above, RAMIREZ and PNC had specific knowledge that the monies
that would be deposited into the Fake Escrow Account would be EB-5 monies, as well as the legal
implications of that fact. Despite the fact that none of Plaintiffs’ EB-5 investment monies were
legally permitted to be used for any reason until their I-526’s were approved, PNC and RAMIREZ

did absolutely nothing to: (a) prevent the Bad Actors from taking Plaintiffs’ money from the Fake

11
Case 9:19-cv-80332-KAM Document 1-4 Entered on FLSD Docket 03/10/2019 Page 12 of 50

Escrow Account; (b) prevent the Bad Actors from moving the money stolen from the Fake Escrow
Account into the Clearing Account; (c) prevent the Bad Actors from wiring money out of the
Clearing Account to various other companies, individuals, or accounts controlled by the Bad
Actors; (d) close the Fake Escrow Account until, on information and belief, May 2017; (e) close
the Clearing Account until, on information and belief, May 2017; (f) inform the Chinese Victims
the Iranian Victims or the Turkish Victim of the Bad Actors fraudulent acts; (g) inform the Chinese
Victims, the Iranian Victims or the Turkish Victim of the misappropriation of their EB-5
investment monies from the Fake Escrow Account; or (h) inform the Chinese Victims, the Iranian
Victims or the Turkish Victim of the further transfer of the EB-5 investment monies out of the
Clearing Account.

39. Once Plaintiffs’ investment monies were deposited into the Fake Escrow Account,
the majority of Plaintiffs’ funds were improperly transferredfrom the Fake Escrow Account to the
Clearing Account and pillaged for the personal*pleasure of the Bad Actors and Evans Bad Actors.
The remaining Plaintiffs’ funds that werenot improperly transferred to the Clearing Account were,
on information and belief, transferred fromthe Fake Escrow Account into other accounts for the
personal pleasure of the Bad Actors and the Evans Bad Actors.

40. _ Virtually.none of Plaintiffs’ EB-5 investment funds were used to develop the
Project, no jobs were created, and no EB-5 visas were issued to any of the Plaintiffs. Accordingly,
the defrauded foreign EB-5 Investors are now unable to leave their respective countries and have
lost all the money they invested, and their dreams for a better life here in the United States for
them and:their families have been decimated.

Al. Instead, the Bad Actors and Evans Bad Actors stole Plaintiffs’ funds and used them
to, among other things:

(a) purchase multiple homes, investment properties, a 151-foot yacht that cost almost

$6,000,000, payoff millions of dollars of personal debt (including more than

$266,000 in personal back taxes), purchase luxury cars, vacations and other
accoutrements of a life of luxury;

12
Case 9:19-cv-80332-KAM Document 1-4 Entered on FLSD Docket 03/10/2019 Page 13 of 50

(b) grease all the wheels that furthered the fraudulent scheme, including using licensed
attorneys who had fiduciary duties, to help fraudulently induce investments.

42. While it was the Bad Actors who masterminded the fraud against Plaintiffs,
RAMIREZ and PNC, by offering what turned out to be the perfect solution to gaining access to
Plaintiffs’ investment monies without a single I-526 being approved, also played a substantial and
essential role in the fraud. RAMIREZ and PNC were a proximate cause of the damages that were
incurred by Plaintiffs by facilitating the conversion of their funds and giving the Bad‘Actors a key
element to bolster and legitimize their most critical misrepresentations. RAMIREZ and PNC are
jointly and severally liable for the Plaintiffs’ damages.

43. PNC and RAMIREZ aided and abetted the Bad Actors’: (A) conversion of
Plaintiffs’ EB-5 investment monies; (B) fraud in the inducement; (C) fraud; and (D) breach of their
fiduciary duties owed to Plaintiffs.

44. PNCand RAMIREZ were was also unjustly enriched by their roles in the fraudulent
scheme.

How The Fraud Was Implemented

45. The fraudulent scheme operated as follows:

(a) The Bad Actors preyed on Chinese, Iranian and Turkish investors seeking a path to
United States residency for themselves and their minor children.

(b) The.Bad Actors fraudulently obtained $500,000 in EB-5 investment monies, plus
$40,000 - $60,000 in administrative fees from each foreign investor, through the
sale of alleged equity interests in Palm House Hotel, LLLP, a Florida limited
liability limited partnership (“Palm House, LLLP’) that would be involved in the
development of the Project, claiming that the investment would qualify them under
the EB-5 program administered by United States Citizenship and Immigration
Services (the ‘USCIS”).

(c) The Bad Actors materially, indeed crucially, represented, among other things, that:

(1) There was a 100% guaranty for the return of each Plaintiff's
investment and fees in the event their I-526’s were denied;

(11) 100% of Plaintiffs’ funds would be held in escrow until their
1-526’s were approved by the United States government;

13
Case 9:19-cv-80332-KAM Document 1-4 Entered on FLSD Docket 03/10/2019 Page 14 of 50

(1) A “limited number” of 79 equity interests would be sold in Palm
House Hotel, LLLP at the price of $500,000 each, plus $40,000 -
$60,000 in administrative fees;

(iv) Plaintiffs’ funds would be exclusively invested in the Project to
create jobs by helping to finish the renovation and development,
which was near completion;

(v) The Project would be open for business by the “Season” of
2013/2014, and was 80-90% completed prior to Plaintiffs’
investments;

(vi) The funds would create 930 jobs, more than the required 790 full-
time jobs (1.e., 10 per EB-5 investor);

(vit) Plaintiffs’ funds would be the third and final source of funds. The
EB-5 funds were in addition to an equity investment by Robert
Matthews (an accused felon) in excess of $22,000,000 and a bank
loan (by a bank that had done fulledue diligence justifying such a
loan) in excess of $29,000,000. Accordingly, Plaintiffs’ funds
constituted less than 50% of the Project funding;

(vit) Plaintiffs’ funds would be held in escrow, and were not yet needed,
because Robert Matthews’ investment in excess of $22,000,000 and
a bank loan in vexcessof $29,000,000 were being used for
construction and renovation;

(ix)  Plaintiffs’funds would not be taken from the escrow account, and
would not be used, unless and until the developer’s investment in
excess of $22,000,000 and the bank funds in excess of $29,000,000

had. been used at the Project;

(x) | The.real property at issue was currently worth $110,000,000-
$137,000,000 before completion, which made the investment “one
of the safest EB-5 offerings from a Job Creation and Investment
position.”

(x1) J-526’s for the Project had already been approved by the United
States government for the initial investors;

(xii) An imsurance policy was purchased by the Developer that
guaranteed that construction of the Project would be completed;

(xii) The local government guaranteed that construction of the Project
would be completed, and that this would be the last 5-star hotel
property they would allow on Palm Beach;

(xiv) The developer, Robert Matthews, was a famous real estate
developer in the United States;

14
Case 9:19-cv-80332-KAM Document 1-4 Entered on FLSD Docket 03/10/2019 Page 15 of 50

(xv) Each investor’s investment would be fully secured by the real
property at issue and a UCC-3 (which EB-S5 Investors were told was
like a mortgage) filed in the State of Florida. As there would be 79
rooms and 79 investors, each investor would be given a UCC-3
security interest in an individual room; and

(xvi) Donald Trump and Bill Clinton (among other “rich and famous”
dignitaries) would serve on the Palm House Hotel advisory board,
would assist with any issues related to construction and would also
play a key role in recruiting celebrities and dignitaries to the club.
Celebrities such as Tony Bennett, Celine Dion, Bill Koch and Eric
Schmidt purportedly were already members of the hotel club.

(d) The Bad Actors targeted investors with children between the.ages of 18 and 21
because, under the EB-5 program, applicants have the right to apply for a green
card for themselves, their spouse, and unmarried children under 21. Once the
investor’s funds were stolen and time continued to pass without the issuance of an
1-526 approval, the Bad Actors would use the fact that the investor’s child had
“aged out” to silence the investor, perpetrate the Continuing fraud, and prevent the
investor from seeking redress or judicial assistance» The Bad Actors threatened the
investors that, if the Project was interferedwith or terminated, because the
investor’s child was no longer under 21, they would no longer be able to obtain a
green card through their parent and‘would need to obtain their own EB-5 visa
through at an additional cost of $500,000 plus administrative fees.

(e) Later on in the fraud, as to any Plaintiff brave enough to question or demand the
return of their investmentsthey were fraudulently told that, that additional appeals
of the application process were in place, the country’s foremost immigration
attorney had been Aired toyprosecute the appeals, and all was well with the
construction of the hotel, thereby further lulling Plaintiffs and falsely allowing the
Bad Actors to/deny any rights to reimbursement. In truth, of course, the money
was gone, no jobs.were created, the federal government had closed the appeals, the
immigration attorney was not retained to prosecute any appeals, and the I-526’s
were never issued.

46. The representations made to induce Plaintiffs’ investments into the Project were
mostly lies, calculated to induce investments by those seeking to send their children to the United
States for aneducation and the chance to pursue a life with more opportunities than those afforded
to them in China, Iran and Turkey.

47. Plaintiffs’ I-526’s were all denied, yet their funds were never returned.

48. There was no escrow account. There was only the Fake Escrow Account, an

“escrow account” in name only, thanks to RAMIREZ and PNC. Instead of holding Plaintiffs’

15
Case 9:19-cv-80332-KAM Document 1-4 Entered on FLSD Docket 03/10/2019 Page 16 of 50

funds in escrow until their I-526’s were approved, which would have kept the funds completely
safe, the funds were diverted from the Fake Escrow Account, with RAMIREZ and PNC’s
assistance, knowledge and consent, into either the Clearing Account (and then to the Bad Actors,
the Evans Bad Actors, and/or to individuals or entities or family members they controlled) or
distributed among the conspirators, and used for their self-indulgences.

49. Given unlimited access by RAMIREZ and PNC, Plaintiffs’ funds were
misappropriated and were used for unlawful purposes.

50. | Enabled by PNC’s Workaround, the Bad Actors did not use Plaintiffs’ funds to
create 10 full-time jobs for (U.S. workers) for each EB-5 investor, which was the only legitimate
purpose for the funds to come to the United States, and the onlylawful use for the funds once the
1-526’s were approved (which they never were).

PARTIES, JURISDICTION, AND VENUE

51. This action involves, among other, things, RAMIREZ and PNC’s aiding and
abetting breach of fiduciary duty, aiding and abetting conversion, aiding and abetting fraud in the
inducement, aiding and abetting fraud, andunjust enrichment, each of which were perpetrated on
Plaintiffs to obtain each of their EB-5 investments and “administrative fees” of $500,000 and
$40,000 - $60,000, respectively.

52. Plaintiffs are foreign nationals residing in China, Iran and Turkey that were
fraudulentlymduced to each invest $500,000, plus $40,000 - $60,000 in administrative fees, based
on the representations made by the Bad Actors and bolstered and facilitated by the use of the
Workaround and the creation of the FAKE ESCROW ACCOUNT. Plaintiffs were damaged by
the fraud, which could not have been accomplished without the Workaround and Fake Escrow
Account, as well as RAMIREZ and PNC’s other actions and omissions. RAMIREZ and PNC

knowingly created, engineered and implemented the Workaround, as well as the Fake Escrow

16
Case 9:19-cv-80332-KAM Document 1-4 Entered on FLSD Docket 03/10/2019 Page 17 of 50

Account and the Clearing Account, which enhanced the Bad Actors’ ability to convert and
distribute their ill-gotten gains.

53. Defendant PNC BANK, N.A. is a National Association with its headquarters and
principal place of business at The Tower at PNC Plaza, 300 5™ Ave, Pittsburgh, PA 15222. PNC
conducts business throughout the State of Florida. Among other things, PNC is engaged in the
business of providing retail banking services to millions of customers, including customers in the
State of Florida. PNC is subject to personal jurisdiction in Florida because it operates, conducts,
engages in, carries on a business or a business venture in Florida and/or committed a tortious act
within Florida and/or is engaged in substantial activity within Florida. The Fake Escrow Account
and Clearing Account at issue herein were opened in Boynton Beach, Florida. PNC is subject to
the personal jurisdiction of this Court pursuant to, inter alia,Section 48.193 of the Florida Statutes
because it is a foreign corporation actually conductingbusiness in the State of Florida.
Additionally, the causes of action alleged herein. acerued in the State of Florida.

54. RUBEN RAMIREZ is anandividual who resides in Palm Beach County, Florida.
RAMIREZ is a business banker ands employed by PNC as a Vice-President. At all times relevant
hereto, RAMIREZ worked ata PNC branch or branches in Boynton Beach, Palm Beach County,
Florida and is otherwise.sui juris. Additionally, RAMIREZ committed tortious acts within Palm
Beach County, Florida and the causes of action herein accrued in Palm Beach County, Florida.

55. This is an action for damages in excess of $15,000.00 exclusive of interest,
attorneys*\fees»and costs.

56. This Court has jurisdiction over PNC and RAMIREZ pursuant to §§48.193(1)(a)(1)
and/or 48.193(1)(a)(2) and/or 48.193(2), Florida Statutes.

57. | Venue is proper in Palm Beach County, Florida, because a substantial part of the

acts, transactions and events giving rise to the claims occurred in Palm Beach County, Florida. In

17
Case 9:19-cv-80332-KAM Document 1-4 Entered on FLSD Docket 03/10/2019 Page 18 of 50

addition, PNC maintains offices and does business in Palm Beach County, Florida. Moreover,
RAMIREZ works and resides in Palm Beach County, Florida.

58. All conditions precedent to this action have been performed, have occurred or have
been waived.

59. Plaintiffs have retained the undersigned counsel to represent them in this action and
have agreed and are obligated to pay a reasonable fee for their services.

GENERAL ALLEGATIONS
EB-5 Visa Program in General

60. The Immigrant Investor Program, more commonly known as the EB-5 program,
was created by the Immigration Act of 1990. Congress established the EB-5 program to stimulate
the U.S. economy by giving immigrant investors the opportunity to permanently live and work in
the United States after they have invested in a new commercial enterprise (‘‘NCE”’). In the case of
an NCE that is located in a Targeted Employment Area (“TEA”), i.e., either a rural area or an area
beset by high unemployment, the required.equityinvestment need only be $500,000.

61. In 1993, Congress created the Immigrant Investor Pilot Program to increase interest
in the EB-5 visa program. This new pilot program established EB-5 Regional Centers (“Regional
Centers”), which are entities that receive special designation from the USCIS to administer EB-5
investments and create jobs. Public and private entities may apply to the USCIS for approval as
an EB-5 Regional Center.

62. ».EB-5 visa programs administered by a Regional Center provide more flexibility,
becausesthe immigrant investor who invests in such a program is permitted to take credit not only
for direct jobs created in the NCE but also “indirect jobs” created outside the NCE in a job creating
enterprise (“JCE”). An example is such as a construction contracting firm that builds an
improvement for the NCE. In addition, the immigrant investor need not handle the day-to-day

management of the NCE or even necessarily live in the region where the NCE is located.

18
Case 9:19-cv-80332-KAM Document 1-4 Entered on FLSD Docket 03/10/2019 Page 19 of 50

63. Bynecessity, investments into an EB-5 program are “closed-ended,” available only
to a specified number of investors, and that number is tied to the number of direct or indirect jobs
created by the investment. If too few jobs are created with the money invested, the immigrant
investor will not be able to become a permanent resident in the United States.

EB-5 Practice and Procedure

64. | Under the EB-5 program, the immigrant investor first applies for an immigrant visa
by submitting an 1-526, Immigrant Petition for Alien Entrepreneur. USCIS’ approval of the Form
1-526 is conditioned upon the immigrant’s investment of the requisite amount of money in an NCE
that satisfies the applicable legal requirements. Upon approval of the Form I-526 petition, the
immigrant investor may either: (1) file the appropriate form to adjust,their status to a conditional
permanent resident within the United States; or (2) file an application to obtain an EB-5 visa for
admission to the United States. Upon the approval of the application or upon entry into the United
States with an EB-5 immigrant visa, the EB-S investor and derivative family members will be
granted conditional permanent residency for a two-year period.

65. To remove the conditional resident status, the immigrant investor must file a Form
1-829, Petition by Entrepreneur to Remove Conditions, (an “J-829”) ninety days before the two-
year anniversary of the granting of the EB-5 investor’s conditional resident status. USCIS’
approval of the I-829 is conditioned upon proof that the immigrant investor’s investment has
created at leastten full-time jobs in the NCE or JCE. Ifan insufficient number of jobs were created,
the foreign national is subject to removal from the United States.

EB-5 Program at the Palm House Hotel

66. SARC held itself out as an EB-5 Regional Center, headquartered in Palm Beach
County, Florida, and claimed to specialize in investment-based immigration services.

67. SARC was approved by USCIS to serve as a Regional Center, which allowed EB-
5 Investors to take credit for direct and indirect jobs and not be involved in the day-to-day operation

of the NCE.
19
Case 9:19-cv-80332-KAM Document 1-4 Entered on FLSD Docket 03/10/2019 Page 20 of 50

68. SARC was originally operated and controlled by Walsh, Walsh, Jr., and Payne.

69. | USREDA was an entity that claimed to specialize in providing legal immigration
services regarding the EB-5 Visa program, held itself out as a law firm, and required clients to sign
engagement letters for its services. It charged clients $15,000.00 to file an I-526 and an additional
$5,000.00 to file an I-829.

70. | USREDA was originally operated and controlled by Walsh, Walsh, Jr. and Payne.

71. Beginning in 2013, Walsh and Walsh Jr., together with their agents, went to China
to solicit the Chinese Victims regarding the EB-5 program at the Palm House Hotel.

72. SARC, USREDA, Walsh, Walsh, Jr., Payne, and Robert; Matthews retained
Herischi to help them sell the Palm House Hotel fraud to the Iranian Victims.

73.  Herischi is an internationally recognized attorney; based in Washington, DC, who
is well known to Iranians in both the United States‘and Iran: Herischi speaks fluent Farsi, and
frequently appears on international television to. speak about Iranian political and refugee issues.
Herischi holds himself out as an advocate:for Irantans seeking a better life in the United States and
has built a law practice on that basis. Herischi understands the Iranian culture, the Iranian
investment process, and the ‘various investment features and safeguards that Iranian investors
typically seek when making investments. One of the most critical safeguards was the promised
escrow account coupled with the representation that the investments would be held and safe unless
and until theI+526’s were granted. Herischi used this knowledge, his Iranian heritage, and his
international reputation as a well-respected attorney to earn the trust of the Iranian Community,
which enabled him to help swindle the Iranian Victims.

74. Beginning in 2013, Herischi solicited the Iranian Victims regarding the EB-5
program at the Palm House Hotel. This included co-hosting investment seminars and meeting

with potential investors in luxurious hotels in Dubai.

20
Case 9:19-cv-80332-KAM Document 1-4 Entered on FLSD Docket 03/10/2019 Page 21 of 50

75. Eric Nan Nur is a South Florida real estate broker and is a prominent member of
the Turkish-American community in Florida. Nur is former President of the Florida Turkish
American Chamber of Commerce, former President of the Florida Turkish Center Foundation,
Inc., former President of the Florida Turkish American Association, former Vice-President of the
Federation of Turkish American Associations, and former Vice-President of the Assembly of
Turkish American Associations. Nur served as a key agent for Walsh, Walsh Jr., Payne, SARC,
USREDA and Robert Matthews, making substantial material, false representations that were
integral in inducing the Turkish Victim to provide his investment. One of the most critical
representations was the promised escrow account coupled with the representation that the
investments would be held and safe unless and until the I-526’s‘were, granted. Nur speaks fluent
Turkish and was the “mouthpiece” for the fraudulent statements made to the Turkish Victim.

76. During the Palm House Hotel solicitations, Plaintiffs were provided with three (3)
items:

(a) Frequently Asked Questions (the “FAQ”). True and correct copies of the FAQ

provided to the Chinese Victims and Iranian Victims are attached as Exhibits “B”
and “C” respectively;

(b) Sales Brochure (the “Sales Brochure”). True and correct copies of the Sales
Brochures provided,to the Chinese Victims and Iranian Victims are attached as
Exhibits “D” and “E,” respectively; and

(c) Signature Booklet (the “Signature Booklet”). True and correct copies of the
Signature Booklets provided to the Chinese Victims and Iranian Victims is attached
as Exhibits “F” and “G,” respectively. Collectively, the FAQ, Sales Brochure,
and Signature Booklet will be referred to as the “Offering Documents.”

77.» While the Signature Booklet contained signature pages for a Private Placement
Memorandum (the “PPM”) and a Palm House limited partnership agreement (the “Palm House

Limited Partnership Agreement”), Plaintiffs were not provided with copies of the full documents

 

in their native languages. In the event EB-5 Investors asked questions about the full documents,

they were referred back to the FAQ and Sales Brochure and told that all of their questions were

21
Case 9:19-cv-80332-KAM Document 1-4 Entered on FLSD Docket 03/10/2019 Page 22 of 50

answered there. Copies of the English version of the Full PPM and Limited Partnership Agreement
are attached as Exhibits “H” and “I,” respectively.

78. Additionally, during the Palm House Hotel solicitations, the Chinese Victims were
provided with a writing claiming that an I-526 petition for an early Palm House Hotel investor had
been approved by USCIS, thereby assuring the Chinese Victims that, if they invested in the Project,
they too would soon obtain approval (the “USCIS Approval”), a true and accurate copy is attached
as Exhibit “J.”

79. The representations in the Offering Documents, the PPM, the Palm House Limited
Partnership Agreement, and the USCIS Approval were originally made by Walsh, Walsh Jr. and
Payne on behalf of their companies, SARC and USREDA.

80. | JJW Consultancy Ltd. and its agents adopted )and sold the representations in the
Offering Documents and the USCIS Approval whenselling the Project to the Chinese Victims.

81. | Nur adopted and sold the representations in the Offering Documents when selling
the Project to the Turkish Victim.

82. Herischi, Herischi &, Associates LLC and their agents adopted and sold the
representations in the Offering Documents when selling the Project to the Iranian Victims.

The Misrepresentations Used by The Bad Actors to Induce Plaintiffs to Invest Millions

83. SARC, USREDA, Walsh, Walsh Jr., Payne, JIW Consultancy Ltd., Herischi,
Herischi &“Associates LLC, Nur, Robert Matthews and their agents each made material,
knowingly false representations to induce Plaintiffs to invest in the Project.

84. Further, SARC, USREDA, Walsh, Walsh Jr., Payne, JJW Consultancy Ltd.,
Herischi, Herischi & Associates LLC, Nur, Robert Matthews and their agents each withheld
material information they had a duty to disclose.

85. Each limited partnership unit in Palm House required a minimum EB-5 investment

of $500,000, plus an administrative fee of $40,000 - $60,000.

22
Case 9:19-cv-80332-KAM Document 1-4 Entered on FLSD Docket 03/10/2019 Page 23 of 50

86. Any subscription funds received from Plaintiffs were to be held in a special escrow
account that, as described above, as a result of the Workaround, ended up being the Fake Escrow
Account.

87. Among the many misrepresentations, Plaintiffs were promised that their EB-5
monies would be held in a special escrow account and released only if and when their I-526’s were
approved by USCIS (the “Fraudulent Escrow Representation’’).

88. The Fraudulent Escrow Representation was made to Plaintiffs several times, and in
several documents.

89. The Fraudulent Escrow Representation was made to Plaintiffs in the PPM. See
Exhibit G at p. 15, 37, 38 and 41.

90. The Fraudulent Escrow Representation was made to Plaintiffs in the Limited
Partnership Agreement. See Exhibit H at p. 6.

91. The Fraudulent Escrow Representation was made in the loan agreement between
Palm House and Palm House LLC (the “Loan Documents,” attached as Exhibit “K’’), where Palm
House, LLC, on the one hand, and Walsh, SARC, and Palm House, on the other hand, agreed that
the loan was dependent on USCIS’ approval of Plaintiffs’ I-526’s. See Exhibit J at p.1.

92. The creation of the Fake Escrow Account by RAMIREZ and PNC helped sell and
legitimize the Fraudulent Escrow Representation to Plaintiffs.

93. -“ Tf. an imvestor’s I-526 was denied by USCIS, the investor was promised that they
would receive*their money back within 90 days of the official denial notice.

94. There were many other knowingly false representations in the Offering Documents,
including but not limited to:

(a) There was a 100% guaranty for the return of Plaintiffs’ EB-5 investment and fees
in the event their I-526’s were denied;

(b) There would be a maximum of 79 limited partnership units offered in Palm House;

23
Case 9:19-cv-80332-KAM Document 1-4 Entered on FLSD Docket 03/10/2019 Page 24 of 50

(c) They were seeking, in total, a $39,500,000.00 investment into Palm House, which
was equal to the maximum of 79 limited partnership units being offered at $500,000
each;

(d) USREDA guaranteed the approval of any I-526 it completed and the return of all
service fees in the event of denial;

(e) SARC was the general partner of Palm House;
(f) The developer had already invested $22,000,000 of its own equity into the Project;

(g) There was a bridge loan from a bank, in the amount of $29,500,000, to allow
continuation of the construction while the EB-5 money was raised;

(h) The EB-5 investment represented only 43% of the total investment in the Project;

(1) The Project was in progress, “very near completion,” and would-be complete for
“Season” of 2013/2014;

Q) The Palm House Hotel would be the last 5-star-hotel to be approved by the local
government on Palm Beach;

(k) Investors need not worry about any potential delays in building or regulatory issues;

(1) Bill Clinton, Donald Trump, Celine Dion; Bill Koch, and Eric Schmidt would be a
part of the Palm House Hotel advisory beard;

(m) The real property at issue,.on which the Palm House Hotel was being renovated,
was presently worth over.$110,000,000 before completion. “This makes the Palm
House Hotel one of the safest EB-5 offerings from a Job Creation and Investment
position.”

(n) The job count for the Palm House Project is 953 jobs, while the Project needs only
790 jobs, so over 20% more jobs will be created than required by law;

(o) The investor’s visa would be approved in less than 6 months; and

(p) “Thesinvestor need not worry if the Project will perform and meet the rigid
standards required by the USCIS.”

95» Armed with the Offering Documents, the USCIS Approval, the Fraudulent Escrow
Representation, the Fake Escrow Account created by RAMIREZ and PNC, presentations, and
whatever other oral representations they deemed necessary for a sale, SARC, USREDA, Walsh,
Walsh Jr., Payne, JIW Consultancy, Ltd., Herischi, Herischi & Associates LLC, Nur, Robert

Matthews and their agents sold the fraud that is the Project.

24
Case 9:19-cv-80332-KAM Document 1-4 Entered on FLSD Docket 03/10/2019 Page 25 of 50

The Chinese Investors Are Duped

96. Beginning in 2013, SARC, USREDA, Walsh, Walsh Jr., Payne, JJW Consultancy,
Ltd., Robert Matthews and their agents fraudulently induced the Chinese Victims (directly and/or
through their immigration agents) to provide their investments and wire their $500,000 EB-5
investment monies plus $40,000 - $60,000 in administrative fees into the Fake Escrow Account
created by RAMIREZ and PNC.

97. In China, SARC, USREDA, Walsh, Walsh Jr., JJW Consultancy, Ltd., and their
agents made presentations to the Chinese Victims (directly and/or through their immigration
agents) using the Offering Documents, the USCIS Approval, the Fraudulent Escrow
Representation, presentation materials, and oral statements.

98. In China, SARC, USREDA, Walsh, Walsh Jr JJW Consultancy, Ltd., and their
agents used a PowerPoint presentation (the “PowerPoint Presentation’”’) that contained knowingly
false representations to fraudulently induce the Chinese Victims (directly and/or through their
immigration agents) A true and correct copy of the PowerPoint Presentation is attached as Exhibit
“oy

99. SARC, USREDA, Walsh, Walsh Jr., JJW Consultancy, Ltd., and their agents
represented to the Chinese Victims (directly and/or through their immigration agents) that the
statements in the Offering.Documents were true and accurate.

100“~ SARC, USREDA, Walsh, Walsh Jr., JJW Consultancy, Ltd., and their agents also
made_oral, materially false statements to the Chinese Victims (directly and/or through their
immigration agents), including the Fraudulent Escrow Representation.

101. In their solicitations to the Chinese Victims (directly and/or through their
immigration agents), SARC, USREDA, Walsh, Walsh Jr., JJW Consultancy, Ltd., and their agents
stated that:

(a) There was a 100% guaranty for the return of Plaintiffs’ investment and fees in the
event their I-526’s were denied;

25
Case 9:19-cv-80332-KAM Document 1-4 Entered on FLSD Docket 03/10/2019 Page 26 of 50

(b) 100% of Plaintiffs’ funds would be held in escrow until their 1-526’s were
approved by the United States government;

(c) Plaintiffs’ funds would be held in escrow, and were not yet needed, because the
developer’s investment in excess of $22,000,000 and a bank loan in excess of
$29,000,000 was being used for construction;

(d) Plaintiffs’ funds would not be taken from the escrow account, and would not be
used, unless and until the developer’s investment in excess of $22,000,000 and the
bank funds in excess of $29,000,000 had been used at the Project; and

(e) If an investor’s application was denied by USCIS, they would recetvertheir money
back immediately.

102. SARC, USREDA, Walsh, Walsh Jr., JJW Consultancy, Ltd., and their agents made
representations to the Chinese Victims’ immigration agents with the understanding and intent that
they would relay the representations to the Chinese Victims and)that the Chinese Victims would
rely upon those representations, because that was the naturevof the trusting relationship between
the Chinese investors and their immigration agents¢ That is exactly what happened.

103. After the presentations in China, the Chinese Victims’ immigration agents came to
Palm Beach, Florida, to inspect the Project and meet with Robert Matthews and his agent.

104. In Palm Beach, RobertMatthews and his agent reiterated that the Chinese Victims’
funds would remain in escrow until their I-526’s were approved.

The Iranian Investors Are Duped

105. Beginning in 2013, SARC, USREDA, Walsh, Walsh Jr., Payne, Herischi, Herischi
& Associates LLC, and their agents fraudulently induced the Iranian Victims to transfer their
$500;000,EB-5 investment monies plus $40,000 - $60,000 in administrative fees into the Fake
Escrow Account created by RAMIREZ and PNC.

106. Inthe Middle East and in Washington, DC, Walsh, Herischi, Herischi & Associates
LLC, and their agents made presentations to the Iranian Victims using the Offering Documents,

the Fraudulent Escrow Representation, presentation materials, and oral statements.

26
Case 9:19-cv-80332-KAM Document 1-4 Entered on FLSD Docket 03/10/2019 Page 27 of 50

107. Walsh, Herischi, Herischi & Associates LLC, and their agents represented to the
Iranian Victims that the statements in the Offering Documents were true and accurate.

108. Walsh, Herischi, Herischi & Associates LLC, and their agents also made oral,
materially false statements to the Iranian Victims, including the Fraudulent Escrow
Representation, which statements were relied upon by the Iranian investors.

109. In their solicitations to the Iranian Victims, Walsh, Herischi, Herischi & Associates
LLC, and their agents stated that:

(a) There was a 100% guaranty for the return of their Plaintiffs’ investment and fees in
the event their I-526’s were denied;

(b) 100% of Plaintiffs’ funds would be held in escrow until their 1-526’s were
approved by the United States government;

(c) Plaintiffs’ funds would be held in escrow,and were not yet needed, because the
developer’s investment in excess of $22,000,000 and a bank loan in excess of
$29,000,000 was being used for construction; and

(d) If an investor’s application was denied by USCIS, they would receive their money
back immediately.

The Turkish Investor Is Duped

110. Beginning in 2012; Nur solicited the Turkish Victim regarding the EB-5 program
at the Palm House Hotel.

111. In South Florida, Nur made presentations to the Turkish Victim using the Offering
Documents, the-Fraudulent Escrow Representation presentation materials, and oral statements,
which were relied upon by the Turkish investor.

Id2,. Nur represented to the Turkish Victim that the statements in the Offering
Documents were true and accurate.

113. Nur also made oral, materially false statements to the Turkish Victim.

114. In solicitations to the Turkish Victim, Nur stated that:

(a) There was a 100% guaranty for the return of investment and fees in the event the I-

526 petition is denied;

27
Case 9:19-cv-80332-KAM Document 1-4 Entered on FLSD Docket 03/10/2019 Page 28 of 50

(b) 100% of the investment funds would be held in escrow until the Form I-526
immigration petition was approved by the United States government;

(c) Investment funds would be held in escrow, and were not yet needed, because the
developer’s investment in excess of $22,000,000 and a bank loan in excess of
$29,000,000 was being used for construction; and

(d) If an investor’s application was denied by USCIS, they would receive their money
back immediately.

115. After the presentations, the Turkish Victim came to Palm Beach, Florida,to inspect
the project and meet with Robert Matthews. The Turkish Victim transferredthis $500,000
investment plus $60,000.00 in administrative fees into the Fake Escrow/Account’ created by
RAMIREZ and PNC.

116. In Palm Beach, Robert Matthews reiterated that the'Turkish Victim’s funds would
remain in escrow until his I-526 petition was approved.

Plaintiffs are Fraudulently Induced to Invest in thePalm House EB-5 Offering

117. Plaintiffs were provided with wiring instructions which included information
provided by RAMIREZ and PNC (the “Wiring Instructions”). A true and correct copy of the
Wiring Instructions are attached as Exhibit “M”. The title of the Wiring Instructions is “Escrow
Bank Wire Transfer Instructions” and “Wiring Instructions for Depositing Funds into Escrow
Bank.” PNC is then identified as the “Escrow Bank.” Significantly, the name of the Fake Escrow
Account is identified as\“Palm House, LLLP Escrow Account — Account # XXXXX XH,”
which is not the actual name of the Fake Escrow Account. Based upon the Wiring Instructions,
which on information and belief RAMIREZ saw and approved of (as well as because of PNC’s
extensive institutional knowledge of the EB-5 industry), RAMIREZ and PNC knew or should have
known of the Bad Actors’ fraud. Of course, RAMIREZ and PNC knew or should have known of
the Bad Actors’ fraud from the date of the proposal of the Workaround and the creation of the
Fake Escrow Account because of the Workaround, which RAMIREZ and PNC conceived of,

engineered and implemented.

28
Case 9:19-cv-80332-KAM Document 1-4 Entered on FLSD Docket 03/10/2019 Page 29 of 50

118. The actual name of the Fake Escrow Account was South Atlantic Regional Center
LLC — Royal Palm Town Center IV, LLLP Escrow Account.

119. In reliance on the Offering Documents, the existence of the Fraudulent Escrow
Representation, the Fake Escrow Account and the oral representations described above, each of
the Chinese Victims provided a $500,000 EB-5 investment for a limited partnership unit in the
Palm House Hotel, LLLP, along with an administrative fee of $40,000 - $60,000, which were
wired into the Fake Escrow Account in accordance with the Wiring Instructions,

120. Inreliance on the Offering Documents, the Fraudulent Escrow Representation, the
existence of the Fake Escrow Account and the oral representations described above, each of the
Iranian Victims provided a $500,000 EB-S5 investment for a limited partnership unit in Palm House
Hotel, LLLP, along with an administrative fee of $40,000 - $60,000, which were wired into the
Fake Escrow Account in accordance with the Wiring Instructions.

121. Inreliance on the Offering Documents, the Fraudulent Escrow Representation, the
existence of the Fake Escrow Account andthe oral representations described above, the Turkish
Victim provided a $500,000 EB-5 investment for a limited partnership unit in Palm House Hotel,
LLLP, along with an administrative fee of $60,000, which were wired into the Fake Escrow
Account in accordance with the Wiring Instructions.

122. Because Plaintiffs were provided the Wiring Instructions (which contained
information created by RAMIREZ and PNC) telling them to wire their $500,000 EB-5 investments
into the Fake Escrow Account, Plaintiffs instructed their respective banks to do just that. A sample
of a Remittance Application Form instructing that a wire be sent to the misnamed Palm House
Hotel, LLLP Escrow Account (i.e. the Fake Escrow Account) is attached hereto as Exhibit “N”.
Despite these obvious issues and red flags, PNC nevertheless deposited the $500,000 EB-5
investment from this wire into the Fake Escrow Account.

123. Many of the Plaintiffs also paid USREDA a legal fee of $15,000-$20,000.

29
Case 9:19-cv-80332-KAM Document 1-4 Entered on FLSD Docket 03/10/2019 Page 30 of 50

124. Each of the Plaintiffs recetved confirmation receipts with PNC’s logo on them (the
“Wire Deposit Confirmations”) that their $500,000 EB-5 investment and/or $40,000 - $60,000
administrative fee had been received by PNC. An example of a Wire Deposit Confirmation is
attached hereto as Exhibit “O”. As a result, Plaintiffs believed that their EB-5 investment monies
were being safely held in a special escrow account and that they would not be withdrawn, diverted
or otherwise touched until such time as their I-526’s were approved by the USCIS.

125. Thus, the Workaround, as well as the creation of the Fake Escrow Account and the
Clearing Account, directly contributed to and was a proximate cause of Plaintiffs’ losses by
enabling the Bad Actors to take Plaintiffs’ EB-5 investment monies andyuse them illegally.
Plaintiffs’ receipt of Wire Deposit Confirmations further lulled them into the false sense of security

that their money was safe in the “escrow account” RAMIREZ and PNC conceived of, created

 

and implemented.

126. In providing their money, Plaintiffs relied upon the representation that there was a
100% guaranty for the return of their investment and fees in the event their I-526’s were denied.

127. In providing their money, Plaintiffs relied upon the existence of the Fake Escrow
Account and the Fraudulent Escrow, Representation, and understood that their money would be
held in escrow unless and until USCIS approved their I-526’s. RAMIREZ and PNC’s acts and
omissions not only*enabled the Bad Actors to defraud Plaintiffs, but RAMIREZ and PNC were
also a proximate, cause of Plaintiffs’ losses.

128. In providing their money, Plaintiffs relied upon the representation that their funds
would beheld in escrow, and were not yet needed, because the developer’s investment in excess
of $22,000,000 and a bank loan in excess of $29,000,000 were being used for construction.

129. In providing their money, Plaintiffs relied upon the representation that their funds
would not be taken from the escrow account, and would not be used, unless and until the

developer’s investment in excess of $22,000,000 and the bank funds in excess of $29,000,000 had

30
Case 9:19-cv-80332-KAM Document 1-4 Entered on FLSD Docket 03/10/2019 Page 31 of 50

been used at the Project. All of these various “escrow account” representations were bolstered,
facilitated and legitimized by the creation of the Fake Escrow Account by RAMIREZ and PNC.
Plaintiffs’ I-526’s are Denied by USCIS and Plaintiffs Demand Their Money

130. Plaintiffs’ I-526’s were denied by USCIS for failure to establish by a preponderance
of the evidence that the I-526’s complied with the applicable legal requirements. A copy of an
example of such a denial is attached as Exhibit “P.”

131. USCIS cited the following deficiencies: (1) inconsistencies in the documents from
Palm House Hotel, LLLP; (2) insufficient number of full-time positions created by the Project; (3)
dispute over ownership of the Project’s property; and (4) insufficient evidence of bridge financing.

132. The deficiencies cited by USCIS were based on actions taken and documents
provided by Palm House Hotel, LLLP, and over which Plaintiffs had no control.

133. Plaintiffs demanded the return of their funds),but they were never returned. PNC
aided and abetted and allowed the Bad Actors-to take the Chinese Victims’, the Iranian Victims’
and the Turkish Victim’s money, and failed to dovanything at all to stop it. RAMIREZ and PNC
knew or should have known of the fraud and were a proximate cause of Plaintiffs’ losses.

134. Plaintiffs’ demands, however, fell on deaf ears. Because of RAMIREZ and PNC’s
actions and inactions, no funds were returned to Plaintiffs because they were already long gone.
Moreover, RAMIREZ and PNC did nothing to stop the fraud, and continued to host the Fake
Escrow Account and the Clearing Account, allowing the fraud to continue until, on information
and belief, May 2017. Sadly, RAMIREZ and PNC could have closed the Fake Escrow Account
and the Glearing Account with the mere click of a button, sparing the EB-5 Investors from losing
both their investment monies and any hopes of obtaining their permanent green cards. Instead, all

they did was watch the money and dreams disappear and collect PNC’s interest, fees and costs.

31
Case 9:19-cv-80332-KAM Document 1-4 Entered on FLSD Docket 03/10/2019 Page 32 of 50

The Fraud and Theft are Discovered

135. Upon investigation, Plaintiffs discovered that a seemingly endless laundry list of
fraudulent representations were perpetrated upon them in furtherance of obtaining and stealing
their money.

136. Palm House was not a legitimate EB-5 project, but rather a facade and vehicle
pursuant to which a group of conspirators stole over $50 million from over 90 foreign nationals
seeking EB-5 visas and a better life for their families in the United States.

137. Plaintiffs have discovered that their funds were not held in a/proper and legitimate
escrow account. Plaintiffs now know that the Workaround was implemented and their investment
monies were instead held in the Fake Escrow Account, and that RAMIREZ and PNC changed the
name of the Analysis Business Checking Account, labeleduit)an\“escrow account,” and attached
its Escrow Services Modules to it, such that it looked like»an escrow account to the unwitting
outside world, but it was not created as and has never been a legitimate escrow account. What
Plaintiffs don’t know is why RAMIREZsand PNC would help the Bad Actors take all of their
money. Plaintiffs never would have wired their money into the Fake Escrow Account had they
known it was not real.

138. Instead, contrary to all written and oral representations, Plaintiffs’ EB-5 investment
funds, with the knowledge, consent and assistance of RAMIREZ and PNC, were transferred from
the Fake Eserow Account to the Clearing Account and to other accounts and pillaged for the
personal pleasure of the Bad Actors, the Evans Bad Actors and the conspirators.

139. Virtually none of Plaintiffs’ funds were used at the Project, and no jobs were
created.

140. Plaintiffs have learned that, with the knowledge, consent and assistance of

RAMIREZ and PNC, their funds were wrongfully moved from the Fake Escrow Account to the

32
Case 9:19-cv-80332-KAM Document 1-4 Entered on FLSD Docket 03/10/2019 Page 33 of 50

Clearing account, and to other accounts, and then disbursed and distributed among the conspirators
and used to, among other things:

(a) purchase multiple homes, investment property, a 151-foot yacht that cost almost
$6,000,000, a luxury car, vacations, and other accoutrements of a life of luxury;

(b) pay personal debts, including more than $266,000 in personal back taxes; and

(c) grease all the wheels that furthered the fraudulent scheme, including a licensed
attorney that helped fraudulently induce the victims’ investments.

141. Each of the representations described hereinabove were knowifigly false or
misleading.

142. Most of the representations within the Offering Documents were knowingly false
or misleading.

143. The representations that there was a 100% guaranty for the return of Plaintiffs’ EB-
5 investments and fees in the event their I-526’s were‘denied were knowingly false.

144. The Fraudulent Escrow Representation was knowingly false.

145. The representations that Plaintiffs*,funds would be held in the escrow unless and
until USCIS approved their I-526’s were knowingly false, but Plaintiffs fell for it, in part, because
RAMIREZ and PNC created/the Fake’Escrow account, which tricked them into thinking their
money would be safe.

146. Thesepresentations that Plaintiffs would receive their money back upon an official
denial of theirI-526’s-by USCIS were knowingly false.

147. \ The representations that Plaintiffs’ funds would be held in escrow, and were not
yet needed, because construction was being funded by the developer’s investment and the bank
loan, were knowingly false. With RAMIREZ and PNC’s knowledge, consent and assistance, after
the implementation of the Workaround, the funds were removed from the Fake Escrow Account.

148. Insum, the Palm House Hotel was a systemic fraud, based on myriad, intentional,
material misrepresentations intended to dupe unsuspecting foreign investors looking for better

lives for themselves and their families in the United States. The Bad Actors and the Evans Bad
33
Case 9:19-cv-80332-KAM Document 1-4 Entered on FLSD Docket 03/10/2019 Page 34 of 50

Actors, emboldened and empowered by the Workaround, literally stole the American Dream from
the Chinese Victims, the Iranian Victims and the Turkish Victim.

149. The Palm House Hotel was a necessary facade, used to enable the fraudulent
scheme that bilked foreign investors with the promise of EB-5 visas and security for their
investments.

PNC’s Substantial Role in Causing Plaintiffs’ Losses

150. Plaintiffs have determined, by investigating the money trail, that SARC, USREDA,
Walsh, Walsh Jr., Payne, JIW Consultancy Ltd., Herischi, Nur, Herischi & Associates LLC, and
their agents were parties to a fraudulent scheme to steal Plaintiffs’ funds with several persons
involved with the Project, including Robert Matthews, Maria a/k/a Mia Matthews, Gerry
Matthews, Nicholas Laudano and entities that they own and/or.control.

151. ©PNC and RAMIREZ aided and abetted in the fraud (and other tortious acts) by,
among other things: (a) suggesting, engineering. and implementing the Workaround; (b) creating
the Analysis Business Checking Account;(c) changing the name on the Fake Escrow Account,
(on information and belief, in violation of its own internal policies for creating escrow accounts)
(d) creating the Clearing Account; (e) allowing the Bad Actors to systematically misappropriate
the money from the Fake Escrow Account into the Clearing Account and other accounts; (f) failing
to inform Plaintiffs that the Fake Escrow Account was not really a legitimate escrow account; (g)
failing to inform, Plaintiffs that the Bad Actors were looting the Fake Escrow Account (h) failing
to informPlaintiffs that their money was being transferred from the Fake Escrow Account to the
ClearingyAccount and to other accounts; and (1) failing and refusing to close the Fake Escrow
Account and the Clearing Account until, on mformation and belief, May 2017. PNC and
RAMIREZ did all of this despite their intimate knowledge of the EB-5 program and the

circumstances of the fraud. As a result, PNC and RAMIREZ were a proximate cause of Plaintiffs’

34
Case 9:19-cv-80332-KAM Document 1-4 Entered on FLSD Docket 03/10/2019 Page 35 of 50

losses and are jointly and severally liable for them. RAMIREZ and PNC’s acts and omissions
directly negatively impacted Plaintiffs, causing them substantial damages.

152. Clearly, the misrepresentations regarding the escrow account and the creation and
use of the Fake Escrow Account, aided and abetted by RAMIREZ and PNC’s use of the
Workaround, were critical aspects of the fraud, and were used to fraudulently induce Plaintiffs into
investing in the Project. So much so that these underlying acts form the basis for a variety of
securities fraud claims brought by the United States Securities and Exchange Commission (the
“SEC”) against Walsh, SARC, Matthews and Palm House Hotel, LLLP, in which PNC is
mentioned by name.

153. On information and belief, PNC told anyone who called and asked if the Fake
Escrow Account was an escrow account that it was. In other words, even when asked directly by
investors, PNC failed to disclose the Fake Escrow Account was fake.

154. Plaintiffs wired their money into what they believed was a real escrow account,
relying on the representations that it was legitimate EB-5 escrow account and that their money
would be safe until such time as their I-526’visa applications were approved. The Fake Escrow
Account was none of those things.

155. The Bad,Actors conspired to and moved Plaintiffs’ money from the Fake Escrow
Account to eitherthe Clearing Account or to other accounts owned and/or controlled by the Bad
Actors. Theseé/transfers violated the rules and regulations of the EB-5 program and were illegal
because they did not utilize Plaintiffs’ EB-5 investment monies to create jobs, the only legal use
for EB-5yinvestments. RAMIREZ and PNC were fully informed by Walsh, SARC and USREDA,
through Reitz, that the monies to be deposited into any account opened by them at PNC would be
part of the EB-5 program. PNC is intimately familiar with the EB-5 program, finances EB-5
projects, knows what the EB-5 program is, what EB-5 money may be used for and why creating,

engineering and implementing the Workaround was illegal. Indeed, RAMIREZ and PNC were

35
Case 9:19-cv-80332-KAM Document 1-4 Entered on FLSD Docket 03/10/2019 Page 36 of 50

specifically told that the reason Walsh, SARC and USREDA wanted to work with them was to
circumvent SunTrust’s “obstacles and red tape.”

156. RAMIREZ and PNC, by virtue of their various acts and omissions, eliminated those
“obstacles and red tape” and damaged Plaintiffs to the tune of tens of millions of dollars. As such,
RAMIREZ and PNC are also jointly and severally liable to Plaintiffs for the damages they incurred
as a result of these various illegal transfers.

157. Once Plaintiffs’ funds were moved to the Clearing Account, SARC, USREDA,
Walsh, Walsh Jr., Payne, JIJW Consultancy Ltd., Herischi, Herischi & Associates LLC, and their
agents transferred the funds to other accounts and used them for .non-allowable purposes,
siphoning off tens of millions of dollars for personal expenses and investments. RAMIREZ and
PNC, by virtue of their various acts and omissions, are also jointly and severally liable to Plaintiffs
for the damages they incurred as a result of these various illegal transfers.

158. Once Plaintiffs’ funds were moved)to the Clearing Account, SARC, USREDA,
Walsh, Walsh Jr., Payne, JJW Consultancy Ltd, Herischi, Herischi & Associates LLC, and their
agents used the funds to pay off participants in the fraudulent scheme. PNC and RAMIREZ, by
virtue of their various acts and omissions, are also liable to Plaintiffs for the damages they incurred
as a result of these various illegal transfers.

159. From the Clearing Account, the Bad Actors conspired to and illegally moved
Plaintiffs’ money to accounts belonging to, among others:

(a) Leslie Robert Evans;

(b) KK-PB Financial LLC;

(c) Galle Law Group;

(d) |New Haven Contracting South, Inc.;
(e) USREDA;

(f) 160 Royal Palm LLC; and

(g) Palm House, LLC.
36
Case 9:19-cv-80332-KAM Document 1-4 Entered on FLSD Docket 03/10/2019 Page 37 of 50

160. Once Plaintiffs’ funds were moved to the Palm House, LLC account, Gerry
Matthews, Robert Matthews, Maria a/k/a Mia Matthews, and Nicholas Laudano, among others,
transferred the funds to other accounts and used them for non-allowable purposes, siphoning off
millions of dollars for personal expenses and investments.

161. Once Plaintiffs’ funds were moved to the Leslie Robert Evans Escrow Account,
upon information and belief, Gerry Matthews, Robert Matthews, Maria a/k/a Mia Matthews and
Nicholas Laudano used the funds to pay off other participants in the fraudulent scheme.

162. As purported owners and/or managers and/or agents of Palm House LLC, Gerry
Matthews, Robert Matthews, and Maria a/k/a Mia Matthews, knew that none of Plaintiffs’ funds
could be used unless and until Plaintiffs’ I-526’s had been approved by USCIS and then only for
the lawful purpose of creating 10 jobs per EB-5 investor.

163. While none of Plaintiffs’ I-526’s ~were approved, Palm House LLC, Gerry
Matthews, Robert Matthews and Maria a/k/a Mia Matthews, among others, took Plaintiffs’ money
anyway, further demonstrating their fraudulent intent. They were able to do this only because
RAMIREZ and PNC allowed them(to,

164. Further, SARC, USREDA and Walsh owed Plaintiffs duties of care and loyalty,
duties to exercise reasonable skill and ordinary diligence and a fiduciary duty to protect their funds,
and not allow theirreleasey unless and until Plaintiffs’ I-526’s were approved by USCIS and then
only for thedawful purpose of creating 10 jobs per EB-5 investor. RAMIREZ and PNC specifically
knew that SARC, USREDA and Walsh owed Plaintiffs a fiduciary duty to protect their funds by
virtue of Reitz’ initial meeting with RAMIREZ and Osaba, wherein Reitz disclosed the following,
among other things, to PNC:

(a) Walsh, SARC and USREDA were working on EB-5 projects and were bringing in
investors from China (at that time no Iranian or Turkish investors had been signed

up yet);

(b) there would be investors from other countries in the future;

37
Case 9:19-cv-80332-KAM Document 1-4 Entered on FLSD Docket 03/10/2019 Page 38 of 50

(c) each Chinese EB-5 investor was investing $500,000 plus an administrative fee of
between $40,000 and $60,000;

(d) there would be tens of millions of dollars running through any new accounts opened
at PNC;

(e) the EB-5 investment monies were subject to escrow agreements;

(f) the relationship between Walsh, SARC and USREDA, because Walsh was in
charge of the EB-5 projects and was making the decisions with respect to the EB-5
Investors’ money;

(g) Walsh and SARC already had an existing escrow account at SunTrust, Bank;

(h) Walsh was frustrated by what he felt were “obstacles and red-tape” he-was facing
at SunTrust; and

(1) Walsh, SARC and USREDA wanted a PNC escrow account that removed and/or
eliminated the “obstacles and red tape” they were facing at Sun Trust.

165. PNC received significant fees and costs for operating the Fake Escrow Account and
the Clearing Account and was able to invest the tens of millions of dollars held in them for
substantial profits.

166. RAMIREZ earned substantial income from PNC, some of which was a direct result
of the opening of the Fake Escrow Account and the Clearing Account. RAMIREZ was supremely
motivated to earn Walsh, SARQaand USREDA’s business for this very reason which led him and
PNC to create the Workaround.

167. Other persons received improper transfers or were unjustly enriched as a result of
the misappropriation of Plaintiffs’ funds. These include Leslie Robert Evans and his law firm,
Leslie Robert Evans & Associates, P.A., who paid themselves compensation from Plaintiffs’ funds
while they assisted the Bad Actors in their misappropriation and dissipation of the funds.

PNC’s Acts and Omissions Violated Banking Laws and Regulations

168. PNC violated the Bank Secrecy Act, 31 USC §5311, and the USA PATRIOT Act,
31 USC §5318, by aiding and abetting the fraud and by knowingly allowing itself to be used as an
instrument of that fraud by

a) suggesting, engineering and implementing the Workaround;

38
Case 9:19-cv-80332-KAM Document 1-4 Entered on FLSD Docket 03/10/2019 Page 39 of 50

b) opening the Fake Escrow Account without the proper restrictions after knowing the
purpose of the account;

c) improperly naming the Fake Escrow Account as an escrow account when it was
not;

d) on information and belief, ignoring alerts that were generated by the bank’s
automated account monitoring system to identify suspicious activity;

e) ignoring the indicia of fraud when wire transfers were deposited into the Fake
Escrow Account with different names on the wiring instructions than that of the
Fake Escrow Account;

f) failing to identify the suspicious activity taking place in the Fake Escrow Account
and Clearing Account; and

g) failing to halt the fraud and close the-Fake Escrow and Clearing Account until on
information and belief, May 2027.

Where Things Stand Now

169. Subsequent to the misappropriation and distribution of Plaintiffs’ funds, the Bad
Actors brought lawsuits against each other, asserting weak and/or neutered claims, with the goal
of creating yet another facade -- that they were actually attempting to pursue the claims, recoup
the stolen money,/and make Plaintiffs whole.

170. Meanwhile, the Palm House Hotel is a wasting property and, in the words of the
Court-appointed receiver, “circling the drain.” The Project is scheduled to be sold on March 8,
2019.

171. On November 6, 2017, Robert Matthews filed bankruptcy in the United States
Bankruptcy Court, Southern District of Florida, Case No. 17-23426-MAM.

172. No Plaintiffhas recetved an EB-5 visa, or an I-526 petition approval, and is unable

to do so in the future.

39
Case 9:19-cv-80332-KAM Document 1-4 Entered on FLSD Docket 03/10/2019 Page 40 of 50

173. SARC, Walsh and Walsh, Jr. continue in their fraudulent conduct, seeking
additional victims for their EB-5 schemes. Walsh fled the United States and is hiding in Australia
and Hong Kong, spending rotating 90-day periods in each location.

174. Herischi admitted his role in the scheme and his receipt of secret, undisclosed
kickbacks, despite owing a fiduciary duty to be a neutral attorney to the Iranian Victims. See
Exhibit “Q.”

175. Plaintiffs ask the Court for all necessary and appropriate relief, inlaw and equity,
so that they may attempt to recover their stolen funds and begin rebuilding their lives.

The Plea Agreements and Indictments

176. On March 14, 2018 in the case United States v. Robert v. Matthews and Leslie R.
Evans, Criminal Case No. 3:18-CR-48-SRU, United States District Court, District of Connecticut,
Robert Matthews was indicted on 20 counts of Wire Fraud),Bank Fraud, Conspiracy to Commit
Wire Fraud and Bank Fraud, Illegal Monetary Transactions Using Wire Fraud Proceeds and Illegal
Monetary Transactions Using Bank FraudjProceeds in connection with his fraudulent conduct.

177. On March 14, 20184n the case United States v. Robert v. Matthews and Leslie R.
Evans, Criminal Case No. 3:18-CR-48-SRU, United States District Court, District of Connecticut,
Leslie Robert Evans was.indicted on 11 counts of Wire Fraud, Bank Fraud, Conspiracy to Commit
Wire Fraud and Bank Fraud, and Illegal Monetary Transactions Using Wire Fraud Proceeds. A
copy of theandictment with respect to Robert Matthews and Leslie Robert Evans is attached as
Exhibit “R”.

On August 29, 2018 in the case United States v. Robert v. Matthews and Leslie R. Evans,
Criminal Case No. 3:18-CR-48-SRU, United States District Court, District of Connecticut, a
Superseding Indictment was issued which added a count of Tax Evasion against Robert Matthews

and Maria a/k/a Mia Matthews. A copy of the Superseding Indictment is attached as Exhibit “S”.

40
Case 9:19-cv-80332-KAM Document 1-4 Entered on FLSD Docket 03/10/2019 Page 41 of 50

178. On March 13, 2018 in the case United States of America v. Nicholas Laudano,
Criminal Case No. 3:18-CR-47-VAB, United States District Court, District of Connecticut,
Nicholas Laudano pled guilty to 1 count of Conspiracy to Commit Bank Fraud and | count of
Illegal Monetary Transaction and is facing up to 30 years in prison in connection with his
fraudulent conduct. A copy of the information and plea agreement are attached as composite
Exhibit “T”.

179. On March 13, 2018 in the case United States of America v. Gerry Matthews,
Criminal Case No. 3:18-CR-43-VAB, United States District Court, District of Connecticut, Gerry
Matthews pled guilty to 1 count of Conspiracy to Commit Wire Fraud and is facing up to 20 years
in prison in connection with his fraudulent conduct. A copy of the information and plea agreement
are attached as composite Exhibit “U”.

180. On August 3, 2018, in the case of Securities,and Exchange Commission v. Palm
House Hotel, LLLP et al, Case No. 9:18-cv-8 1038-XX XX, United States District Court, Southern
District of Florida, the SEC sued Palm House Hotel, LLLP, SARC, Walsh and Matthews alleging
claims for: (1) Violations of Section 17(a)()) of the Securities Act, Violations of Section 17(a)(2)
of the Securities Act; (3) Violations of Section 17(a)(3) of the Securities Act; (4) Violations of
Section 10(b) and Rule,10b-5(a) of the Exchange Act; (5) Violations of Section 10(b) and Rule
10b-5(b) of the Exchange\Act; (6) Violations of Section 10(b) and Rule 10b-5(c) of the Exchange
Act; (7) Aidingand Abetting Violations of Section 17(a)(2) of the Securities Act; and (8) Aiding
and Abetting Violations of Section 10(b) and Rule 10b-5(b) of the Exchange Act (the “SEC
Complaint”). A copy of the SEC Complaint is attached hereto as Exhibit “V”.

181. With respect to PNC, the SEC Complaint stated:

Misrepresentations Regarding Escrow Requirements and the Return of Investor
Funds

30. Between November 2012 and at least June 2014, PHH's offering materials contained
material misrepresentations regarding PHH's use of an escrow account for investor funds. PHH
falsely and fraudulently claimed that investor funds would be held in an escrow account at PNC

Al
Case 9:19-cv-80332-KAM Document 1-4 Entered on FLSD Docket 03/10/2019 Page 42 of 50

Bank, pursuant to an escrow agreement between PHH, SARC, and PNC Bank, through at least the
filing of the investor's 1-526 petition. Contrary to these representations, no escrow account even
existed for investor funds. Prior to the PHH offering, the former CFO for SARC and USREDA
informed Walsh that the account receiving investor funds would not even be administered by PNC
Bank.

182. All of the money utilized by Robert Matthews, Leslie Robert Evans, Nicholas
Laudano and Gerry Matthews in connection with the transactions that culminated in the criminal
prosecutions set forth above was accessed as a result of the Workaround. PNC and RAMIREZ
gave these alleged criminals and now convicted felons the proverbial “keys to the vault” which
they then emptied to the profound detriment of the EB-5 Investors.

COUNT I - Aiding and Abetting Fraud

183. Plaintiffs adopt and re-allege the allegations set forth in paragraphs | through 182
as if fully stated fully herein.

184. As specifically described above, SARC, USREDA, Walsh, Walsh Jr., Payne, JJW
Consultancy Ltd., Nur, Herischi, Herischi & Associates LLC, and their agents committed a
massive and far-reaching fraud against Plaintiffs.

185. As a result of all of the information that was provided by Walsh, SARC and
USREDA, via Reitz, regarding both the SunTrust escrow account and the intended use of the
accounts they wished to.open at PNC, combined with PNC’s knowledge of the EB-5 program,
PNC had specific Knowledge or should have known that a fraud was being and had been committed
upon Plaintiffs:

186. »PNC and RAMIREZ provided substantial assistance to advance the commission of
the fraud,against Plaintiffs by conceiving of, suggesting and implementing the Workaround, thus
giving the Bad Actors unfettered access to Plaintiffs’ EB-5 investment monies, which they
promptly stole.

187. Substantial assistance occurs when a defendant affirmatively assists, helps conceal

or fails to act when required to do something, thereby enabling a fraud to occur. PNC and

42
Case 9:19-cv-80332-KAM Document 1-4 Entered on FLSD Docket 03/10/2019 Page 43 of 50

RAMIREZ did this here by conceiving of, suggesting and implementing the Workaround. PNC
and RAMIREZ assisted the Bad Actors to legitimize their misrepresentations regarding the safety
of an escrow account by creating the Fake Escrow Account for them.

188. PNC and RAMIREZ provided substantial assistance through its actions and
inaction. Because PNC offered, created and implemented the Workaround, it knew the Bad Actors
were holding Plaintiffs EB-5 investment funds in the Fake Escrow Account and about their
ongoing fraud. Under these particular circumstances, PNC’s failure to warn Plaintiffs or stop the
Bad Actors’ fraud is substantial assistance.

189. PNC and RAMIREZ therefore knowingly aided and abetted the commission of the
fraud against Plaintiffs.

190. Plaintiffs were severely damaged by PNC’s actions and omissions.

WHEREFORE, Plaintiffs demand judgment against PNC and RAMIREZ, jointly and
severally, for damages, costs, interest, prejudgment interest and such other relief as the Court
deems proper.

COUNT II — Aiding and@Abetting Fraudulent Inducement
191. Plaintiffs adopt and re-allege the allegations set forth in paragraphs | through 182

as if fully stated fully herein.

192. As specifically described above, SARC, USREDA, Walsh, Walsh Jr., Payne, JJW
Consultancy Ltd. Nur and their agents made knowingly false statements concerning material facts
in the Offering Document.

193. As specifically described above, SARC, USREDA, Walsh, Walsh, Jr., Payne JJW
Consultancy Ltd, Nur and their agents, when marketing the project to the Plaintiffs (either directly

or by and through their immigration agents), made knowingly false statements of material facts.

43
Case 9:19-cv-80332-KAM Document 1-4 Entered on FLSD Docket 03/10/2019 Page 44 of 50

194. Additionally, as specifically described above, Robert Matthews made knowingly
false oral statements concerning materials facts when he sold the project to the Chinese Victims
and the Turkish Victim in Palm Beach.

195. SARC, USREDA, Walsh, Matthews, Walsh, Jr., Payne JJW Consultancy Ltd,
Herischi, Herischi & Associates, LLC, Nur and their agents knew that their representations were
false and intended the Plaintiffs to rely upon the representations and be induced by them to invest
their money into Palm House Hotel, LLLP.

196. Herischi and Herischi & Associates LLC adopted and sold tthe representations in
the Offering Documents when selling the Palm House Hotel project to the Iranian Victims.
Additionally, Walsh, Herischi, and Herischit & Associates LLC made knowingly false oral
statements concerning material facts when they sold the PalntHouse Hotel project to the Iranian
Victims.

197. Herischi and Herischi & Associates LLC also failed to disclose to their clients, the
Iranian Victims, that they were receiving secret, undisclosed kickbacks of $40,000 for each
investor they delivered into the Palm HouseHotel project.

198. Nur also failedto disclose to his client, the Turkish Victim, that he received a secret,
undisclosed kickback for delivering the Turkish Victim into the Palm House Hotel project.

199. The notion,of an escrow account was intended to enable the fraud and theft by
giving the Chinese Victims, the Iranian Victims and the Turkish Victim the assurance that their
money was safe, and that it would only be used if and when their I-526 were approved.

200. Instead, using the Workaround and the Fake Escrow Account, Plaintiffs’ EB-5
Investment monies were stolen, no EB-5 jobs were created, let alone the 10 jobs per investor
necessary to get their permanent visas. Moreover, after their I-526’s were properly denied,
Plaintiffs got not one cent of their money back.

201. Plaintiffs relied upon these representations and have been damaged.

44
Case 9:19-cv-80332-KAM Document 1-4 Entered on FLSD Docket 03/10/2019 Page 45 of 50

202. PNC and RAMIREZ, as a result of all the information that was provided by Walsh,
SARC and USREDA, via Reitz, regarding both the SunTrust escrow account and the intended use
of the account they wished to open at PNC, combined with PNC’s knowledge of the EB-5 program,
had specific knowledge or should have known that Plaintiffs had been fraudulently induced into
investing in the Project.

203. PNC and RAMIREZ provided substantial assistance to advance the commission of
the fraud in the inducement or encouraged it or enabled it against Plaintiffs by conceiving of,
suggesting and implementing the Workaround, thus giving the Bad Actors unfettered access to
Plaintiffs’ EB-5 investment monies, which they promptly stole.

204. Substantial assistance occurs when a defendant affirmatively assists, helps conceal
or fails to act when required to do something, thereby enablingoa fraud in the inducement to occur.
PNC and RAMIREZ did this here by conceiving of,)suggesting and implementing the
Workaround. PNC assisted the Bad Actors tolegitimize their misrepresentations regarding the
safety of an escrow account by creating the, Fake Escrow Account for them.

205. PNC and RAMIREZ, provided substantial assistance through its actions and
inaction. Because PNC and RAMIREZ offered, created and implemented the Workaround, they
knew that the Bad Actors were holding Plaintiffs EB-5 investment funds in the Fake Escrow
Account and abouttheir ongoing fraud in the inducement. Under these particular circumstances,
RAMIREZ andPNC’s failure to warn Plaintiffs or stop the Bad Actors’ fraud is substantial
assistance.

206. PNC and RAMIREZ therefore knowingly aided and abetted the commission of the
fraud in the inducement against Plaintiffs.

207. Plaintiffs were severely damaged by RAMIREZ and PNC’s actions and omissions.

45
Case 9:19-cv-80332-KAM Document 1-4 Entered on FLSD Docket 03/10/2019 Page 46 of 50

WHEREFORE, Plaintiffs demand judgment against RAMIREZ and PNC, jointly and
severally, for damages, costs, interest, prejudgment interest, and such other relief as the Court
deems just and proper.

COUNT III — Aiding and Abetting Breach of Fiduciary Duty

208. Plaintiffs adopt and re-allege the allegations set forth in paragraphs | through 182
as if fully stated fully herein.

209. Walsh, SARC and USREDA owed Plaintiffs fiduciary duties. RAMIREZ and PNC
knew Walsh, SARC and USREDA owed fiduciary duties to Plaintiffs. Thisis because of the very
detailed and specific knowledge provided by Walsh, SARC and USREDA, through Reitz,
regarding the SunTrust escrow account and the intended use of the accounts they wished to open
at PNC, combined with PNC’s knowledge of the EB-5 program. )PNC had specific knowledge or
should have known that a breach of fiduciary duty was being and had been committed upon
Plaintiffs.

210. Walsh, SARC and USREDA breached their fiduciary duties to Plaintiffs.

211. PNC and RAMIREZ had knowledge that Walsh, SARC and USREDA breached
their fiduciary duties to Plaintiffs, including the duty to hold Plaintiffs’ funds in the Fake Escrow
Account.

212. PNCand RAMIREZ knowingly aided and abetted the commission of the breach of
fiduciary dutiesyagainst Plaintiffs by conceiving of, suggesting and implementing the Workaround,
thus giving the-Bad Actors limitless access to Plaintiffs’ EB-5 investment monies, which they
promptly-stole.

213. PNC and RAMIREZ substantially assisted or encouraged SARC, Walsh, and
USREDA to breach their fiduciary duties by conceiving of, suggesting and implementing the
Workaround, thus giving the Bad Actors unfettered access to Plaintiffs’ EB-5 investment monies,

which they promptly stole.

46
Case 9:19-cv-80332-KAM Document 1-4 Entered on FLSD Docket 03/10/2019 Page 47 of 50

214. Plaintiffs were severely damaged by the actions of PNC and RAMIREZ.
WHEREFORE, Plaintiffs demand judgment against RAMIREZ and PNC, jointly and
severally, for damages, costs, interest, prejudgment interest, and such other relief as the Court

deems just and proper.

COUNT IV — Unjust Enrichment

215. Plaintiffs adopt and re-allege the allegations set forth in paragraphs | through 182
as if fully stated fully herein.

216. As a result of the unlawful actions of the Bad Actors, RAMIREZ and PNC,
Plaintiffs have directly or indirectly (by the Bad Actors use of their EB-5 investment monies)
conferred a benefit on PNC in the form of (a) monthly accountfees paid to PNC with respect to
the Fake Escrow Account and the Clearing Account; (b) wiring,fees paid to PNC in connection
with the Fake Escrow Account and the Clearing Account; and (c) interest earned on the tens of
millions of dollars in EB-5 investment monies-heldjin the Fake Escrow Account and the Clearing
Account.

217. PNC was aware of the benefits conferred on it by Plaintiffs and have been unjustly
enriched by the benefits.

218. PNC voluntarily accepted and retained the benefits conferred on it by Plaintiffs.

219. The®circumstances are such that it would be inequitable for PNC to retain the
benefits obtained by it as a result of the actions of the Bad Actors, RAMIREZ and PNC itself.

WHEREFORE, Plaintiffs demand judgment against PNC, for damages, costs, interest,
prejudgment interest, and such other relief as the Court deems just and proper.

COUNT V — Equitable Accounting
220. Plaintiffs adopt and re-allege the allegations set forth in paragraphs | through 182

as if fully stated fully herein.

47
Case 9:19-cv-80332-KAM Document 1-4 Entered on FLSD Docket 03/10/2019 Page 48 of 50

221. <A fiduciary relationship existed between Plaintiffs and Walsh, SARC and
USREDA.

222. PNC and RAMIREZ asked about and were fully informed of the fiduciary
relationship that existed and exists between Plaintiffs and Walsh, SARC and USREDA. See
paragraphs 16, 20, 155 and 164 above. Walsh, SARC and USREDA breached their fiduciary duties
to Plaintiffs.

223. PNC and RAMIREZ had specific or should have known thatthe Bad Actors
breached their fiduciary duties to Plaintiffs, including the duty to hold Plaintiffs” funds in escrow.

224. PNC and RAMIREZ knowingly aided and abetted the Bad Actors’ commission of
the breach of fiduciary duties against Plaintiffs by conceiving, offering and implementing the
Workaround.

225. RAMIREZ and PNC substantially<assisted- and enabled SARC, Walsh, and
USREDA to breach their fiduciary duties.

226. Further, the fraud and breach of fiduciary duties perpetrated upon Plaintiffs was an
extremely extensive, complex transaction, whereby Plaintiffs’ funds were transferred between and
among many accounts, laundered through numerous entities, and ultimately used for personal,
inappropriate and unlawful purposes.

227. Plaintiffs’ \funds, which were transferred from the Fake Escrow Account and
Clearing Account without any authorization from Plaintiffs, and the subsequent unauthorized
transfers and transactions involving these funds, are so involved and complicated that a remedy at
law is insufficient to administer complete justice.

228. Plaintiffs are entitled to receive information regarding transactions involving any
of the funds traceable to them.

229. Plaintiffs have requested information on the transfers of their funds, transactions

involving their funds, and the present location of their funds, which has not been provided.

48
Case 9:19-cv-80332-KAM Document 1-4 Entered on FLSD Docket 03/10/2019 Page 49 of 50

WHEREFORE, Plaintiffs respectfully request that this Court order PNC to provide a full
and complete accounting of its finances, operations, and transactions involving any funds traceable
to Plaintiffs, including but not limited to the Fake Escrow Account and the Clearing Account,
provide Plaintiffs with the location and amount of all accounts containing any funds traceable to
Plaintiffs, impose a constructive trust over all amounts and profits to which Plaintiffs are
determined to be entitled to, and to grant such other and further relief as the Court deems just and
proper.

COUNT VI — Aiding and Abetting Conversion

230. Plaintiffs adopt and re-allege the allegations set forth in paragraphs | through 182
as if fully stated fully herein.

231. The Bad Actors and the Evans Bad Actors’)improper taking and retention of
property and payments which belong to Plaintiffs give riseyto a claim for conversion. The Bad
Actors and the Evans Bad Actors have, without-authorization, asserted dominion and control over
the funds which are the specifically identifiable property of Plaintiffs and are or were the property
of Plaintiffs and which were owned. or payable to Plaintiffs. The Bad Actors and Evans Bad
Actors’ conversion is inconsistent with Plaintiffs’ rights and ownership to said property.

232. The payments and property wrongfully converted by the Bad Actors and the Evans
Bad Actors are specific and identifiable.

233. By virtue of the Bad Actors and Evans Bad Actors’ repeated and continued
misappropriation and conversion of Plaintiffs’ property, they have caused Plaintiffs substantial
economic harm.

234. Many of Plaintiffs have made a demand for the return of their property, but the
funds have not been returned. Moreover, a demand for the return of Plaintiffs’ funds would be
futile. The Bad Actors and the Evans Bad Actors have been confronted with the fact that they

converted Plaintiffs’ property but have failed to return all of the property to Plaintiffs.

49
Case 9:19-cv-80332-KAM Document 1-4 Entered on FLSD Docket 03/10/2019 Page 50 of 50

235. PNC and RAMIREZ had specific knowledge or should have known that Plaintiffs’
property from the Fake Escrow Account was converted, as the Fake Escrow Account was created
for that very purpose (i.e., to avoid SunTrust’s “obstacles and red tape”).

236. PNC and RAMIREZ therefore knowingly aided and abetted the conversion of
Plaintiffs’ EB-5 investment monies by the conception, creation and implementation of the
Workaround.

237. PNC and RAMIREZ substantially assisted or enabled the conversion of Plaintiffs’
EB-5 investment monies from the Fake Escrow Account.

238. Plaintiffs were severely damaged by the actions of RAMIREZ and PNC.

WHEREFORE, Plaintiffs demand judgment against PNC and RAMIREZ, jointly and
severally for damages, costs, interest, prejudgment interest, and such other relief as the Court
deems just and proper.

DEMAND FOR JURY TRIAL

Plaintiffs demand a trial by jury omall issues so triable.
Dated this 1‘' of March, 2019.

GEORGE GESTEN MCDONALD, PLLC

9897 Lake Worth Road, Suite #302

Lake Worth, Florida 33467

Telephone: (561) 232-6002

Toll Free: (833) FINDJUSTICE
(833) 346-3587

Fax: (888) 421-4173

E-Service: EService@4-justice.com

By: _/s/_ David J. George
DAVID J. GEORGE, Esq.
Florida Bar Number: 898570
Emails: DGeorge@4-Justice.com
RYAN D. GESTEN, ESQ.
Florida Bar Number: 240760
Emails: RGesten@4-Justice.com
MATTHEW R. CHIAPPERINI, ESQ.
Florida Bar Number: 111417
Emails: MChiapperini@4-Justice.com

 

 

 

50
